IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY A. WRIGHT,                          :   No. 103 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
LOWER SALFORD TOWNSHIP                      :
MUNICIPAL POLICE PENSION FUND,              :
LOWER SALFORD TOWNSHIP                      :
MUNICIPAL POLICE PENSION FUND               :
TRUSTEES, AND LOWER SALFORD                 :
TOWNSHIP BOARD OF SUPERVISORS,              :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of September, 2020, the Petition for Allowance of Appeal

is DENIED.